In this action the plaintiff sought damages for personal injuries sustained as the result of an automobile collision. On November 21, 1978, the defendants filed with the court an offer of *Page 16 
judgment1 pursuant to § 342 of the 1978 Practice Book.2 The $24,000 offer was not accepted and the matter was thereafter tried to a jury. On November 29, 1978, the jury returned a verdict in favor of the plaintiff to recover $10,000. On December 28, 1978, the plaintiff filed a bill of costs to which the defendants took exception and, on April 9, 1979, the chief clerk taxed the costs in accordance with § 412 of the 1978 Practice Book.3 From this taxation of costs the plaintiff has appealed.
Examination of the record discloses that since the verdict was less than the offer of judgment, the clerk has only allowed the recovery of costs accrued to the time of the defendants' offer of judgment pursuant to Practice Book, 1978, § 344.4 The plaintiff contends that since the offer of judgment was for *Page 17 
"Twenty Four Thousand Dollars ($24,000), without costs . . . ," it did not comply with the provisions of § 343 of the 1978 Practice Book, which authorizes, upon acceptance of the offer, the entry of judgment "for the sum so named and for the costs accrued at the time of the defendant's giving the plaintiff notice of such offer. . . ." (Emphasis added.)5 The plaintiff thus contends that the form of the offer of judgment was defective and that it was therefore ineffective.
While § 343 of the Practice Book authorizes the recovery of costs accruing to the time of acceptance of the defendants' offer of judgment, there is no mention of costs in § 342 of the Practice Book, which specifies how the offer of judgment is to be made. See footnote 2, supra. Further, the Practice Book articulates no specific form for the content of an offer of judgment, nor is there any significant body of case law determinative of the issue. It is noted, however, that "[a]n acceptance [of an offer of judgment] requires the court to render judgmentfor the specified amount against the defendant and
for the costs accrued at the time the defendant gives the plaintiff notice of the offer." Krawiec v. Kraft,163 Conn. 445, 449. (Emphasis added.) This language suggests that the specified amount does not include the costs, which are a separate element thereafter to be taxed by the court. *Page 18 
In view of the foregoing, the court concludes that the inclusion of the words "without costs" did not nullify the fair import of the defendants' offer of judgment. Since the subsequent verdict was returned in an amount less than that of the offer of judgment, the costs were properly suspended after notice to the plaintiff of the filing of such an offer.
   The order of the clerk is sustained and the appeal is dismissed.